DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24-32, are objected to because of the following informalities:  In claim 24, lines 6-7, recites “determine a reference coordinate system” however should recite “determine a three-dimensional reference coordinate system”. Consistent with “the three-dimensional coordinate system” recited in lines 8-9 and rest of its dependent claims. Claims 25-32, are objected based on their dependency on the objected base claim.  Appropriate correction is required.
Claims 33-38, are objected to because of the following informalities:  In claim 24, lines 8-9, recites “determine a reference coordinate system” however should recite “determine a three-dimensional reference coordinate system”. Consistent with “the three-dimensional coordinate system” recited in lines 10-11 and rest of its dependent claims. Claims 33-38, are objected based on their dependency on the objected base claim.  Appropriate correction is required.
Claims 39-43, are objected to because of the following informalities:  In claim 24, lines 11-12, recites “determine a reference coordinate system” however should recite “determine a three-dimensional reference coordinate system”. Consistent with “the three-dimensional coordinate system” recited in line 13 and rest of its dependent claims. .  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-30 and 32-43 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Konolige (US Patent 10,417,781 B1).

As per claim 24, Konolige discloses a method comprising: 
obtaining an image training sample comprising a series of images (Konolige, Fig. 1:110, and Fig. 2, shows object of interest in sequences of images, and Fig. 5:502), each image of the series of images obtained by photographing a target object (Konolige, Fig. 1:130, Column 5, lines 37-40, discloses “a camera 130 can acquire a sequence of still 
using one of the series of images as a reference image to determine a reference coordinate system (Konolige, Fig. 5:506), and generating a three-dimensional space model based on the three-dimensional reference coordinate system (Konolige, Fig. 1:109, and Fig. 3, shows 3D model based on the three-dimensional reference coordinate system, and Fig. 5:508); 
determining, when the three-dimensional space model is moved to a position of the target object in the reference image, position information of the target object in the three-dimensional reference coordinate system (Konolige, Fig. 1:109, and Column 1, lines 43-48, and Column 8, lines 46-59, discloses “Similarly, the relationship between reference positions on the object and a reference position, e.g., coordinate system, for the 3D representation of the scene can be determined”); and 
mapping the three-dimensional space model to image planes of each image in the series of images based on the position information of the target object in the three-dimensional reference coordinate system (Konolige, Column 8, lines 49-55, discloses “the 3D scene reconstruction engine 109 applies estimation techniques such as structure from motion, visual odometry, or simultaneous localization and mapping (SLAM) to the images 103 to generate the 3D representation of the scene or determine the relative pose of the object of Interest”) and respective camera pose information 

As per claim 25, Konolige further discloses the method of claim 24, further comprising pre-processing the image training sample, the processing comprising: 
determining the three-dimensional reference coordinate system (Konolige, Fig. 3, shows three-dimensional reference coordinate system); and 
determining the respective camera pose information corresponding to the images based on the three-dimensional reference coordinate system and the environmental feature points (Konolige, Fig. 5:504:510).

As per claim 26, Konolige further discloses the method of claim 25, the determining the respective camera pose information corresponding to the images based on the three-dimensional reference coordinate system comprising: 
analyzing environmental feature point information of each image using a visual simultaneous localization and mapping (SLAM) technique (Konolige, Column 8, lines 49-55, discloses “SLAM”); and 
determining the respective camera pose information corresponding to each image of the series of images based on an analyzing result (Konolige, Column 8, lines 49-55, discloses “the 3D scene reconstruction engine 109 applies estimation techniques such as structure from motion, visual odometry, or simultaneous localization and mapping 

As per claim 27, Konolige further discloses the method of claim 24, the target object being located within the three-dimensional space model when the three-dimensional space model is moved to the position of the target object in the reference image (Konolige, Fig. 1:109, and Column 8, lines 46-59, discloses “Similarly, the relationship between reference positions on the object and a reference position, e.g., coordinate system, for the 3D representation of the scene can be determined”).

As per claim 28, Konolige further discloses the method of claim 24, the obtaining the image training sample comprising: 
obtaining a target video file (Konolige, Fig. 1:110:130); and 
using a series of images in the video file as the series of images of the image training sample, the target video file being obtained by photographing the target object in a target environment (Konolige, Column 4, lines 29-32, discloses “example automated annotation system that automatically propagates annotations of objects from one image frame to other image frames of a sequence or video”).

As per claim 29, Konolige further discloses the method of claim 28, the determining the three-dimensional reference coordinate system comprising: using a camera coordinate system of a first image in the video file as the three-dimensional reference coordinate system (Konolige, Column 7, lines 7-11, discloses “The 3D pose 

As per claim 30, Konolige further discloses the method of claim 28, the target video file being captured by: 
placing the target object and a marker having a planar structure in the target environment, the plane of the marker being placed in parallel to a horizon (Konolige, Fig. 1:110 and Fig. 2:210a-230a, shows three cups on the table); 
aiming a lens of an imaging device at the marker for photographing (Konolige, Column 5, lines 37-44, discloses “In stage (A), the system 100 acquires a set of images 103 of a scene.  For example, a camera 130 can acquire a sequence of still image frames or video frames from different positions relative to the scene.  For example, the images can show aspects of the scene from different viewpoints or angles.  In some implementations, the set of images 103 includes views from substantially a 
360-degree range, spaced apart by positions of roughly 10 to 50 degrees”); and 
moving the lens of the imaging device to a position of the target object for photographing; and 
the determining the three-dimensional reference coordinate system comprises establishing the three-dimensional reference coordinate system based on a plane at which the marker is located in first several frames of the video file (Konolige, Fig. 5:510, and Column 4, lines 29-32, discloses “an example automated annotation system that 

As per claim 32, Konolige further discloses the method of claim 24, further comprising rendering a first 2-D shape obtained upon the mapping of the three-dimensional space model to the image planes of each image into a second 2-D shape (Konolige, Column 8, lines 18-23, discloses “This 3D representation of the scene is created by aligning multiple 2D images 103 and their corresponding depth information”).

As per claim 33, Konolige discloses a non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor (Konolige, Fig. 1:115, and Column 5, lines 8-10), the computer program instructions defining the steps of: 
For rest of the claim please see the analysis of claim 24.

As per claim 34, please see the analysis of claim 25.

As per claim 35, please see the analysis of claim 26.

As per claim 36, please see the analysis of claim 27.

As per claim 37, please see the analysis of claim 28.

As per claim 38, please see the analysis of claim 32.

As per claim 39, Konolige discloses an apparatus (Konolige, Fig. 14) comprising: 
a processor (Konolige, Fig. 1:115); and a storage medium for tangibly storing thereon program logic for execution by the processor (Konolige, Column 2, lines 24-29), the stored program logic comprising: 
for rest of the claim limitations please see the analysis of claim 24.

As per claim 40, please see the analysis of claim 25.

As per claim 41, please see the analysis of claim 26.

As per claim 42, please see the analysis of claim 27.

As per claim 43, please see the analysis of claim 28.


Allowable Subject Matter
Claim 31, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also by overcoming the objections of its respective independent claim as being set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633